Citation Nr: 0534583	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, claimed as stress fracture residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A Notice of Disagreement was received in 
November 1999.  A Statement of the Case was issued in 
February 2000.  A timely appeal was received in July 2000.  

The Board remanded the veteran's claim in August 2004 to the 
Appeals Management Center (AMC).  After completing the 
Board's instructions, the AMC issued a Supplemental Statement 
of the Case in September 2005, and has returned the veteran's 
claim to the Board for final review.


FINDINGS OF FACT

1.  The available service records do not document any 
treatment for foot complaints.  

2.  The first post service medical record reflecting foot 
problems is dated many years after service.  

3.  The greater weight of the evidence fails to reflect a 
link between current disability and service.  


CONCLUSION OF LAW

The veteran's bilateral foot condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
August 2004, subsequent to the initial AOJ decision.  Where, 
as here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in July 1999, before the enactment 
of the law requiring this notice.  In August 2004, the Board 
remanded the veteran's claims to the Appeals Management 
Center (AMC) specifically for compliance with VA's notice 
requirements.  In August 2004, the AMC notified the veteran 
by letter of the elements required by the Pelegrini II Court 
as stated above.  The veteran's claim was readjudicated in a 
September 2005 Supplemental Statement of the Case.  

By means of the rating decision, statement of the case and 
supplemental statements of the case, the veteran was advised 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim.  He has also been provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was his responsibility to support the 
claim with appropriate evidence.  Indeed, the veteran 
submitted evidence to consider in connection with his claim.  
Thus, the Board considers the notice requirements met, and 
any error as to the timing of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  At 
this point, the Board notes that the National Personnel 
Records Center (NPRC) has indicated that the veteran's 
service medical records were destroyed by fire and are 
unavailable for review.  In such cases, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist is heightened and includes an obligation 
to search alternative forms of records that may support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992). There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The veteran was notified by an August 1999 letter of what 
additional evidence would be helpful in deciding his claim.  
Specifically he was requested to complete and submit NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, "buddy" affidavits, statements from military medical 
personnel, state/local government reports, insurance or 
employment medical reports, private treatment records, 
letters written and photographs taken during service, or 
pharmacy prescription records.  He was advised he could 
either provide this information himself or provide VA with 
enough information so that it could obtain it for him.  In 
January 2001, the RO again notified the veteran by letter 
that additional evidence was needed to support his claim.  
This letter advised the veteran that evidence of continuity 
was needed, and described types of evidence he could submit 
to show that his claimed bilateral foot condition has existed 
continuously since he was discharged from service.  
In support of his claim, the veteran submitted his own 
statements, completed NA Form 13055 dated in October 1999, 
and a statement from a private physician dated in October 
2000.  He has not, to date, submitted any other evidence in 
support of his claim.

The Board finds that the RO has made every effort to search 
for alternative sources of records, including for morning and 
sick reports and Surgeon General reports, which would support 
the veteran's contentions.  Surgeon General reports were 
obtained for January through February 1954.  The NPRC, 
however, has returned negative responses to all other 
requests for alternative records.  In March 2001, the NPRC 
indicated that the records are fire related and that no 
service medical records were on file.  In February 2003, the 
NPRC responded that all searches of morning and sick reports 
for all three units the veteran identified in the NA Form 
13055 for the period of March through May 1954 yielded no 
mention of the veteran.  In June 2003, it was certified that 
further efforts to obtain alternative records would be 
futile.  The veteran has been advised of each effort the RO 
has made to obtain the veteran's service records.  

As for treatment records, despite being asked for them, the 
veteran has not identified any current treatment, VA or non-
VA, although he did submit a statement by a private physician 
regarding his bilateral foot condition.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).  Given the above, the Board finds 
that the VA has fulfilled its duty to assist the claimant in 
obtaining evidence necessary to substantiate the case. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no persuasive evidence that the 
veteran's claimed bilateral foot condition may be associated 
with his military service.  As discussed above, the service 
medical records are presumed lost due to the fire at the 
NPRC, and efforts to reconstruct the veteran's medical record 
were unsuccessful.  None of the RO's efforts were able to 
verify that the veteran was treated in service for stress 
fractures of the feet as claimed.  Furthermore, he has not 
provided any evidence of a continuity of symptomatology, such 
as treatment records or lay statements.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Since there is no competent evidence indicating 
that a possible nexus, or relationship, exists between the 
claimed bilateral foot condition and the veteran's military 
service, VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2005). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  





II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2005).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially the Board must inquire as to whether the veteran 
has a current disability.  There are no treatment records 
available showing that the veteran is currently treated for a 
bilateral foot condition.  The veteran did, however, submit a 
statement from a private physician in support of his claim.  
The physician stated that x-rays of the veteran's feet reveal 
severe hallux valgus and degenerative changes at the first 
metatarsal phalangeal joint and the ankle, bilaterally, left 
worse than right.  In addition, there are some periarticular 
lytic regions in the head of the right metatarsal and to a 
lesser degree on the left side.  The physician stated that 
these findings are consistent with gouty arthritis.  He also 
noted the veteran has hammer toes.  The Board finds, 
therefore, that the veteran has a current bilateral foot 
disability.

Next, the Board must inquire as to whether there is evidence 
of an injury or disease incurred in service, and, if so, of a 
relationship between the current disability and the inservice 
injury or disease.  As previously discussed, the veteran's 
service medical records are presumed lost due to the fire at 
the NPRC, and efforts to verify the veteran's claim of 
treatment for stress fractures in service have been 
unsuccessful.  The only service medical records found were 
from the Surgeon General reports, which indicate that the 
veteran was treated from January through February 1954 for 
scarlet fever, pneumonia and tonsillitis.  Despite advising 
the veteran of additional evidence he could submit to support 
his claim of an inservice injury, the veteran has not 
submitted such additional evidence.  Rather, the veteran 
relies upon his own statements and the statement of his 
private physician.  

The veteran claims that he suffered stress fractures to his 
feet during basic training from March through May 1954 from 
marching.  He stated that his feet were x-rayed at the 
hospital at Fort Ord, California, which found strainius 
fractures in both feet.  He stated that they built up the 
soles of his shoes and put him on light duty until he was 
shipped to Korea in June 1954.  He reports that his feet 
continued to bother him until they sent him to cook school.  
He stated in October 1999 that his feet have progressively 
gotten worse in the last few years.

The statement submitted by the veteran's private physician 
indicated that the veteran told him that he has had foot 
problems since service and that he had stress fractures due 
to marching.  This physician stated that stress fractures 
from forced marching are quite common, and, in his 
understanding, hallux valgus deformities are much more prone 
to stress fractures than normal feet.  He opined it is more 
likely than not that the veteran's feet problems are related 
to the stress fractures that he developed while in the 
service.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence does not show a continuity of symptomatology of 
the veteran's stress fractures or residuals thereto.  A 
careful reading of the veteran's statements reflects that he 
has not actually alleged that he has had continuity of 
symptomatology since service.  The only statement regarding 
the past condition of the veteran's feet is his October 1999 
statement that his feet problems had worsened over the "last 
few years."  The veteran was discharged from service in 
October 1955.  More than 40 years span the time between the 
veteran's discharge and his complaints of feet problems.  

Furthermore, the veteran has failed to provide supporting 
evidence of continuity of symptomatology.  Although 
continuity of treatment is not required, service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service. Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000).  In the present case, no evidence of medical treatment 
has been submitted except for the private physician's October 
2000 statement.  The evidence shows, therefore, that 
approximately 45 years separates any inservice incurrence and 
post-service treatment.  The veteran has not alleged that he 
has had to continuously seek treatment for his bilateral foot 
condition, or provided any information leading to evidence 
that he has done so.  Nor has he provided any explanation as 
to why he did not seek treatment for all those years despite 
his contention that he has had continuous foot problems.  
Thus the Board finds that the preponderance of the evidence 
is against a finding that the veteran has had a continuity of 
symptomatology of his bilateral foot condition, and service 
connection is not established on this basis.

Moreover, the statement from the veteran's private physician 
is not persuasive as to a relationship between the veteran's 
current bilateral foot condition and the claimed stress 
fractures in service.  This is because the physician's 
opinion of a relationship between the veteran's current 
bilateral foot condition and an inservice injury of stress 
fractures to the feet is based solely upon the veteran's 
reported history.  The Board is not bound to accept an 
opinion based on history provided by the appellant and on 
unsupported clinical evidence, and it is clear that the 
veteran's physician had no clinical records available to 
support his opinion.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

Furthermore, the physician's opinion is unclear.  In setting 
forth the veteran's current disability, the physician stated 
that he has severe hallux valgus and degenerative changes 
consistent with gouty arthritis and hammer toes.  The 
physician then went on to state, however, that hallux valgus 
deformities are much more prone to stress fractures than 
normal feet.  This statement appears to indicate that the 
physician believes the veteran's hallux valgus deformities 
existed prior to the veteran's claimed stress fractures.  It 
would seem, therefore, that the current hallux valgus 
deformities are not due to the veteran's claimed stress 
fractures.  Thus, this statement appears to be inconsistent 
with the physician's opinion that the veteran's feet problems 
are related to stress fractures.  

In conclusion, the Board finds that the preponderance of the 
evidence is against finding in favor of the veteran's claim 
for service connection for a bilateral foot condition.  The 
Board is sympathetic to the veteran's difficulty and 
frustration in trying to prove the incurrence of stress 
fractures in service when the service medical records have 
been lost.  VA has, however, done all it can to assist the 
veteran in recreating his medical records.  Without further 
assistance from the veteran in submitting any of the 
additional evidence previously suggested, there is nothing 
further that VA can do.

The veteran's appeal is, therefore, denied.


ORDER

Entitlement to service connection for a bilateral foot 
condition, claimed as stress fracture residuals, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


